Order, Supreme Court, New York County (Diane A. Lebedeff, J.), entered January 21, 2004, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiffs were injured at defendant’s bar when they were attacked by another group of patrons. There is sufficient evidence that a triable issue exists as to whether defendant, through its agents, failed to intervene in a timely fashion in the altercation, in light of conflicting testimony as to the length of time that the *198incident lasted (Banayan v F.W. Woolworth Co., 211 AD2d 591, 592 [1995]). Concur—Nardelli, J.P., Ellerin, Williams, Lerner and Catterson, JJ.